     Case 3:20-cv-00417 Document 12 Filed 10/15/20 Page 1 of 2 PageID #: 34




                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


INTERNATIONAL UNION OF OPERATING ENGINEERS,
LOCAL NO. 132 HEALTH AND WELFARE FUND;
INTERNATIONAL UNION OF OPERATING ENGINEERS
LOCAL NO. 132 PENSION FUND;
INTERNATIONAL UNION OF OPERATING ENGINEERS,
LOCAL NO. 132 APPRENTICIESHIP AND SKILLS IMPROVMENT FUND;
INTERNATIONAL UNION OF OPERATING ENGINEERS,
LOCAL NO. 132 ANNUITY AND SAVINGS FUND; and
INTERNATIONAL UNION OF OPERATING ENGINEERS,
LOCAL NO. 132, AFL-CIO,

                              Plaintiffs,

v.                                                  CIVIL ACTION NO. 3:20-00417

OVERCASH PIPELINE, LLC.,
a North Carolina Corporation,

                              Defendant.

                         MEMORANDUM OPINION AND ORDER

       On September 15, 2020, the Clerk of this Court entered a default, consistent with Fed. R.

Civ. P. 55(a) against the defendant Overcash Pipeline, LLC. ECF No. 9. Shortly thereafter, the

plaintiffs filed a motion for default judgment and an affidavit in support of that motion. ECF No.

10. The motion and affidavit set forth the amount of damages due. It is also apparent that the

defendant is neither an infant, an incompetent, nor a member of the United States Military. Based

upon its review of the motion, exhibits, and affidavit, the Court has determined that a hearing is

unnecessary.
     Case 3:20-cv-00417 Document 12 Filed 10/15/20 Page 2 of 2 PageID #: 35




       In accordance with Fed. R. Civ. P. 55(b), the Court ENTERS default judgment against the

defendant for the sum of $61,816.60, plus post-judgment interest at the legal rate of .15 until the

judgment is paid, and for the costs of this action.

       The Court DIRECTS the Clerk to send a certified copy of this Order to counsel of record

and to the defendant.

                                                 ENTERED: October 15, 2020




                                                 -2-
